Title: From John Adams to Joseph Delaplaine, 31 August 1818
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy August 31 1818

I have not been able, till this moment to acknowlege your Letter of the 11th.
You have my full consent to publish whatever you please concerning my Character. My Life can never be written, not even by myself; for it would take me as much time to write it, as it has to live it.
You enquire for “Sources:” I know of none better than American Journals Newspapers and Pamphlets; next to them the like kind of Publications in France, Spain Holland and England, but the best of all, are the circular Letters from Members of Congress to their Constituents in the Southern and Western States with Some Reinforcements from the middle States
Once for all I beg you to give yourself no more trouble about the Life Character, or Portrait of Your Well Wisher
John Adams